Title: From Thomas Jefferson to Thomas Sim Lee, 13 September 1793
From: Jefferson, Thomas
To: Lee, Thomas Sim



Sir
Philadelphia Sep. 13. 1793.
 
I am honoured with your Excellency’s favor of the 3d. inst. The answers given to the French Consul are so perfectly proper that no further observation on the subject is necessary. It is really unfortunate that the agents of the French republic should be conducting themselves as if their object was to disgust and alienate all the friends of their nation. It is but an act of justice however to distinguish between the conduct of their nation, which is replete with affection to us, and that of those gentlemen themselves, to which it is difficult to give a proper and yet temperate appellation. I have the honor to be with the highest esteem & respect Your Excellency’s Most obedient servt. 

Th: Jefferson

